﻿It is indeed a pleasure
for me to extend my delegation’s congratulations to
Ambassador Razali and his country, Malaysia, on his
election to the high office of President of the fifty-first
session of the General Assembly. I entertain no doubt that
17


he will be able to draw upon his proven diplomatic skills
and considerable experience to guide the affairs of the
General Assembly in a creditable and exemplary manner.
Permit me also to express my appreciation and thanks to
his immediate predecessor, Mr. Diogo Freitas do Amaral of
Portugal, for the competence which he demonstrated in
presiding over the historic fiftieth session of the General
Assembly.
The United Nations was established 51 years ago with
a focus on the maintenance of peace and security, and
while that remains the objective, the linkage between peace
and economic and social development, enshrined in the
Charter, must be recognized and strengthened if the world
is to escape the inexorable consequences of the
continuously widening gap between rich and poor nations.
We were led to believe that the peace dividend resulting
from the end of the cold war would provide the engine for
greater economic development. Obviously, that has not
materialized. Indeed, the opposite has occurred. The
developing world continues to experience a steady
shrinkage of development assistance. And at this critical
juncture, small island States, already hampered by size,
geographic location, topography and climatic conditions, are
having their very existence threatened by the policies and
practices of multinationals, made all the more formidable
by overwhelming support from their Governments.
The production and export of bananas are vital to the
economic viability of the Commonwealth of Dominica, as
they are to all the islands of the Windward group. The
banana industry in the Windward Islands accounts for less
than 5 per cent of world production. The producers are
small landowners; the production costs are relatively high;
and any attempt by the Windward Islands producers to sell
their products on the open market would be suicidal.
Recognizing the peculiar difficulties of Windward Islands
producers and their traditional access to the European
market, the European Union has established a regime
reserving less than 10 per cent of its market for bananas
from the Caribbean. That regime is now under attack from
multinationals in Latin America and elsewhere, with huge
resources augmented by the power, prestige and political
might of their national Governments.
In the struggle to save an industry critical to our
economic survival, our political stability and our democratic
traditions and institutions, we call upon the international
community to take note of the very real possibility of social
upheaval and political disaster in the region if this challenge
to the European Union regime were to succeed. It is rather
incongruous that the same forces that are at the forefront of
the effort to establish democratic institutions and
representative governments in certain parts of the world
are also engaged in an enterprise which, if successful, is
calculated to destroy the free and democratic way of life
in the eastern Caribbean. The international community has
an interest in seeing that these small societies remain free
and stable, and it has an obligation to ensure that that
freedom and stability subsist.
The scourge of illicit drug traffic and drug abuse
must continue to be of great concern to the international
community. The problem knows no boundary, it respects
no ideology or power, it makes no distinction between
rich and poor, North and South, East and West. Its engine
is driven by the prospect of huge fortunes amassed
clandestinely and quickly. Universal in its destructive
force, the illicit drug problem presents a unique challenge
to the world. The Commonwealth of Dominica has taken
steps, commensurate with its limited resources, to deal
with the problem at the national level, and it is a party to
cooperative regional arrangements aimed at impeding the
trans-shipment of illicit drugs through the Caribbean
region. Recognizing, however, that the problem is
demand-driven, we must make it clear that the prospects
for success in this effort will remain dim unless there is
a greater undertaking by the major consumer centres to
reduce the demand for the product.
Connected with international drug trafficking is the
illegal trade in arms and, tangentially, international
terrorism. The twin evils of illicit arms and international
terrorism have as their purpose the destruction of innocent
lives, the violation of the fundamental tenets of the
civilized world and the subversion of the democratic
freedoms of all mankind. An unprecedented effort by
Members of the United Nations will be required if we are
to control the illicit trade in arms and extinguish the
threat of terrorism. Compounding the problem is the legal
trade in conventional weapons of increasing sophistication
and destructiveness. With regard to nuclear weapons, the
Commonwealth of Dominica believes that the Non-
Proliferation Treaty and the Comprehensive Nuclear-Test-
Ban Treaty are merely way-stations on the road to the
desirable end of a world free of all such arsenals.
We are extremely concerned and aggrieved by the
continuing practice of trans-shipping nuclear waste and
other hazardous substances through the Caribbean Sea.
Assurances of safe procedures and infinitesimal risks are
unconvincing, particularly when such trans-shipments are
made through the Caribbean Sea during the hurricane
18


season and at a period of heightened seismic activity in the
Caribbean region.
The Commonwealth of Dominica, together with other
members of the Caribbean Community (CARICOM)
continues to view this dangerous practice as a potentially
serious threat to the fragile ecosystem and to the livelihood
and well-being of the people of the region, and we call
upon the States engaging in the practice to demonstrate
some regard for our justifiable concerns. We earnestly seek
the support of the international community in our ongoing
effort to halt the shipment of these dangerous materials
through the Caribbean Sea.
For several decades, the Republic of China on Taiwan
has exercised and continues to exercise sovereign authority
over a defined geographical area inhabited today by 21
million souls. This year, the process of political reform
achieved its ultimate goal when, for the first time in
history, the President of the Republic of China on Taiwan
was democratically elected in free and fair elections.
Democracy is alive and well in the Republic of China on
Taiwan. The peace and security of the region are not
threatened today, nor have they ever been threatened, by the
Republic of China on Taiwan. Indeed, the Republic of
China’s human rights record, its commitment to market
economy and multilateralism and its economic assistance
programmes have served to enhance the prospects for
peace, security and stability in the area and beyond.
As the members of the European Parliament stated in
their resolution of 17 July 1996, the Republic of China on
Taiwan can play an important beneficial role in the
international community, and it is clear that the exclusion
of the Republic of China on Taiwan from the world’s
councils, from the United Nations and its specialized
agencies, and from the major international financial
institutions concerned with development and the eradication
of poverty is a detriment to us all. The Commonwealth of
Dominica believes that on the principle of universality, the
Republic of China on Taiwan should be admitted as a
Member of the United Nations.
Just over two years ago the world applauded the
progress that had been made in the bilateral negotiations
between Israel and its Arab neighbours in the Middle East,
and we expressed cautious optimism with respect to the
eventual resolution of the conflict and the progress towards
a full and just peace in the region. Recent events have
given reason for pause, however. We recognize that a
solution to the problem in the Middle East can only be
achieved through the energies of the States in the region
and their genuine commitment to peace. But the
international community and the United Nations in
particular have an interest — indeed, a duty — to
facilitate and assist the process towards the realization of
the legitimate hopes, aspirations and security needs of the
peoples in the area.
The Commonwealth of Dominica abhors the concept
of national laws having extraterritorial jurisdiction and
serving as underpinnings for illegal secondary boycotts.
We are particularly troubled by the potential use of these
instruments by large and powerful States to compromise
the territorial integrity and national sovereignty of small
States like ours.
The restructuring and reform of the United Nations
system continues in the face of a forced financial crisis
that undermines the very result intended by the reform
programme, namely, an Organization with the capacity to
discharge its worldwide obligations effectively and
efficiently. We continue to be supportive of the efforts to
exercise budgetary restraints, to reduce waste and to
eliminate unnecessary duplication, but we caution against
a programme of retrenchment detrimental to the existence
of programmes designed to assist small developing
nations. Indeed, we believe that the end-product of the
reform of the United Nations should be an Organization
better equipped to be an effective force for development
and economic growth.
In this age of globalization, the United Nations
continues to be an important agent for economic growth
and development and a vital instrument in maintaining
world peace. The Commonwealth of Dominica recognizes
and applauds the achievements of the United Nations in
those areas. The capacity of the Organization to meet the
challenges of the years ahead will depend on our
collective will and commitment to effecting measurable
improvement in the human condition.











